Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ENERGY STORAGE DEVICE AND METHOD OF MANUFACTURING ENERGY STORAGE DEVICE

Examiner: Adam Arciero	SN: 15/761,464	Art Unit: 1727	May 6, 2021

DETAILED ACTION
Applicant's response filed on January 29, 2021 has been entered.  Claims 1-20 are currently pending.  Claims 1, 6 and 16 have been amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Hattori et al., Baek and Hayashi et al. on claims 1-5 and 7-20 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Hattori et al. and Poplett on claim 6 is withdrawn because Applicant has amended the independent claim.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Hattori et al., Baek, Hayashi et al., and Poplett, do not specifically disclose, teach, or fairly suggest the claimed energy storage device and the method of making, comprising, an electrode assembly having electrode converged portions including converged current collecting foils stacked in a stacking direction, wherein a current collector includes an electrode connecting portion connected to the electrode converged portion, wherein the electrode connecting portion includes a first portion and second portion that has a smaller wall thickness than the first portion and is joined to the electrode assembly, wherein one of the second portion and the electrode converged portion includes a first convex portion projecting toward another of the second portion and the electrode converged portion in a joined portion in the stacking direction, and wherein the another of the second portion and the electrode converged portion includes a second convex portion that projects from the another of the second portion and the electrode converged portion away from the one of the second portion and the electrode converged portion in the stacking direction.  In light of Applicant’s amendments and arguments, the rejections have been overcome.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727